Citation Nr: 1011290	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident, claimed as secondary 
to Department of Veterans Affairs prescribed medication. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 
1996.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied compensation under 38 
U.S.C. § 1151 for residuals of a cerebrovascular accident.  

The Veteran testified before a Decision Review Officer seated 
at the RO in June 2005.  In February 2007 he testified via 
videoconference before the undersigned Veterans Law Judge.  

The Board remanded the case for further development in 
September 2007.  The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ, unless this procedural right 
is waived by the Veteran or by the Veteran's representative.  
See 38 C.F.R. §§ 19.37, 20.1304 (c) (2009). 

In October 2009, the Veteran submitted additional evidence in 
support of his claim.   This evidence had not been previously 
considered by the AOJ.  By VA letter dated in January 2010, 
the Board contacted the Veteran and informed him that he had 
the right to either have the new evidence considered by the 
AOJ in the first instance or he could waive this right and 
have the Board proceed with this appeal.  In a February 2010 
response letter, the Veteran indicated that he wished to have 
the case remanded to the AOJ for review of the new evidence 
submitted.  Thus, the case is being remanded to the RO for 
initial consideration of the claim in light of the new 
evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should review the case again based 
on the additional evidence submitted by 
the Veteran.  After reviewing the 
additional evidence, the RO should then 
undertake any other development as may be 
indicated to include obtaining a 
supplemental medical opinion if deemed 
necessary.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
